Title: To George Washington from Timothy Pickering, 11 September 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir
            War Office Septr 11th 1795.
          
          I have this day received from Govr Blount a letter dated the 9th of August, with sundry inclosures, by which it appears that the Southwestern Territory continues to enjoy perfect tranquility:

That the Creeks have desired the Governor to direct General Robertson to send two men into the Chickasaw Nation for the Creeks who are prisoners there; as the Chiefs are determined to bury the hatchet, if their prisoners were restored: and that the Creek Chiefs desired (according to a proposal of Mr Seagrove’s) Governor Blount to meet some of them at Tellico Blockhouse. The Governor says he shall give orders to General Robertson to go without delay to the Chickasaws, “to make known to them the sincere determination of the Creeks for peace, to obtain from them the prisoners whom the Creeks request, and to finally settle the peace between the parties so happily determined upon by the Creeks.” The Governor proposes to meet the Creek Chiefs at Tellico Blockhouse, about the fifth of October. The quarrel between those two Indian nations being in so fair a train of settlement, I hope the Government of the U. States will have no more trouble about it.
          By some of the inclosures it appears that the Spanish Governor of New Orleans, has pressed the Creeks to make peace with the Chickasaws; on this ground, that if the four southern Indian Nations destroy one another they will become a prey to the Americans. He tells them of the Georgians—having sold their lands: but expresses his hopes that Congress will not confirm the sales, or allow of such injustice. “Make peace (says he) with the Chickasaws. Let you, the Choctaws and Chickasaws be united; and should you be attacked, the Spaniards your faithful friends and allies will support you, and give you as many arms and as much amunition as you want.”
          The Choctaws also sent a speech to the Creeks advising them to make peace with the Chickasaws. And one of the Chickasaw Chiefs sent a talk to the Creeks, suing for peace in behalf of his nation.
          By Colo. Titsworth’s information to Govr Blount, it would seem that the Creeks are sincere in their desires to be at peace as well with the Chickasaws as the U. States.
          I have given this abridgement of Govr Blounts communication, because the papers are bulky. I am with the greatest respect sir Your obedient servt
          
            Timothy Pickering
          
        